The defendants' undertaking was to carry the plaintiff's goods from Groveton to Portland, and deliver them to the boat for transportation to the consignee at Boston. When they had carried the goods to the terminus of their line in Portland, and had notified the agent of the boat line that they were ready to deliver the goods for further conveyance, they had done all that was required by the terms of their contract; and if the ordinary running of the boat had not been interrupted, they would have been relieved from further liability. Gray v. Jackson, 51 N.H. 9; Ins. Co. v. R. R. Co.,104 U.S. 146.
By an unforeseen event, for which the defendants were not responsible, it was impossible to forward the goods by the conveyance specified. The failure of the boat to run as usual did not impose upon them the duty of transporting the goods from Portland to Boston. That duty they had never assumed, and no change of circumstances could subject them to the extraordinary responsibilities of carriers beyond the termination of their route. But, although they owed no duty of further transportation, the defendants were bound to the exercise of reasonable care, and to so conduct in relation to the plaintiff's goods that he should suffer no unnecessary loss or damage. Though no longer liable as common carriers, they were liable as depositaries, and required to exercise ordinary care in the custody of the goods. In cases of accident or emergency, it sometimes happens, although the transit is at an end, that the duty is cast on the carrier of taking such reasonable care of the property as a reasonable owner would take of his own goods. Railway Co. v. Swaffield, L. R., 9 Ex. 132. And a carrier is bound to use all reasonable means, such as a prudent owner being present would take to save the property from loss by natural causes. Edwards Bail., s. 598; Peck v. Weeks, 34 Conn. 145; American Express Co. v. Smith, 33 Ohio St. 511 — S.C., 31 Am. Rep. 561, and notes, 567; Empire Transportation Co. v. Wallace, 68 Penn. St. 302; N.  C. R. R. Co. v. David, 6 Heisk. 261. What constitutes such reasonable care and diligence is a question of fact to be determined with reference to all the circumstances of the case. Cass v. B.  L. R. R., 14 Allen 448, 450.
The defendants' agent, learning that the boat would be prevented from running on account of the storm, and knowing the perishable character of the goods, forwarded them the same afternoon by the Eastern Railroad; and the referee finds that in so doing he exercised due care and prudence, but that he was negligent in not notifying the consignee of the change of route. He also finds that such notice would not have avoided the loss, and that the plaintiff suffered no injury by reason of the negligence of the defendants' *Page 582 
agent. Upon these facts the plaintiff's action cannot be maintained. After the termination of the defendants' liability as common carriers, they were answerable only for injuries happening in consequence of their own negligence. They were not responsible for losses which they could not have prevented by the exercise of due care. Sh.  Red. Neg., s. 8.
Judgment for the defendants.
STANLEY, J., did not sit: the others concurred.